Citation Nr: 1527419	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  12-34 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The Veteran had active service from March 1968 to October 1969. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  


REMAND

In a November 2012 substantive appeal, the Veteran requested that he be scheduled for a videoconference hearing before a member of the Board.  The Veteran was scheduled for the requested hearing in May 2015.  However, in an April 2015 statement, the Veteran notified VA that he would be unable to attend that scheduled hearing due to unavailability of transportation that day and requested that the hearing be rescheduled.  There is no indication from the record that the Veteran has been rescheduled for the requested videoconference hearing.  Because videoconference hearings before the Board are scheduled by the RO, remand is required.  38 C.F.R. § 20.704 (2014).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before the Board.  Notify the Veteran and representative of the date, time, and location of the hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




